Citation Nr: 0205936	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  99-04 441	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for alcohol-related 
dementia.

3.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

4.  Entitlement to medical care based on a presumption of 
service incurrence of a psychosis.


REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes on appeal to the Board of Veterans' Appeals 
(Board) following a December 1998 rating decision by the St. 
Paul, Minnesota RO.  In September 2000, the veteran informed 
the RO of his move to Illinois.  His claims file was 
subsequently transferred to the Chicago, Illinois RO.  

In November 2000, the veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, in which he requested a hearing 
before a member of the Board at a local VA office.  In 
December 2001, he agreed to an "electronic hearing" in lieu 
of a hearing held in person before a member of the Board.  
38 C.F.R. § 20.700(e) (2001).  Such a hearing was scheduled 
for February 19, 2002.  

Prior to the scheduled hearing, the veteran prepared a motion 
to re-schedule the hearing.  He did not appear on February 
19, 2002.  His motion was received at the Board in March 2002 
and was granted.  Consequently, the veteran should be 
scheduled for a video hearing.  38 U.S.C.A. § 7107(b) (West 
Supp. 2001).  

Arrangements should be made by the RO for 
the veteran to appear before a member of 
the Board by way of video hearing.  

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case  must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


